Citation Nr: 1750652	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  05-24 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a left leg disorder.

2.  Entitlement to service connection for a bilateral knee disorder.

3.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968.  He is a recipient of the Purple Heart, as well as the Combat Infantryman Badge and the Vietnam Service Medal with Bronze Service Star.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2004, May 2009, and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran originally requested a Board hearing in his March 2011 substantive appeal, but withdrew that request in March 2015.  No other hearing request remains pending.  

In December 2015 and March 2017, the Board remanded the case for further evidentiary development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In this case, the Veteran essentially contends that his left leg, bilateral knee and low back disorder were caused or aggravated by his service-connected bilateral foot  disabilities - - calcaneal spurs and plantar fasciitis - - to include as due to gait disturbance.

In its prior remand decision, the Board remanded the case to obtain an opinion addressing this question.   In May 2017, a VA clinician opined that even though the Veteran's foot problems could potentially cause knee and back problems, it was more likely that his other risk factors, including his knee surgeries, direct injuries to his knees and back, age, and body mass index, were responsible for his bilateral knee and low back problems.  The clinician also stated, based on her examination of the Veteran in March 2016, that the Veteran's gait was normal, and that the bilateral calcaneal spurs do not cause gait alteration.

Regrettably, the case must be remanded to obtain a new VA opinion.  The May 2017 VA opinion did not consider the evidence of record reflecting that the Veteran's gait has been altered due to the effects of his service-connected foot disabilities.  See July 2016 VA examination report noting that the Veteran developed a compensatory gait as a protective response due to his chronic bilateral heel pain.  Thus, as the May 2017 opinion was premised on an unaltered gait, and did not address the July 2016 VA examiner's findings, an addendum opinion is required.  

Additionally, given that the Veteran originally claimed service connection for a "foot and leg condition," and that service connection is now in effect for bilateral calcaneal spurs, bilateral plantar fasciitis, and right calf injury and leg condition associated with right foot calcaneal spur, the clinician should address whether the Veteran has a left leg disorder other than those conditions, or other than a left knee condition.  Such a condition was not noted on the March 2016 or July 2016 VA examination reports.

Updated VA and private treatment records should also be obtained.  38 U.S.C.S. § 5103A(c) (LexisNexis 2017); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to identify any private medical providers who have recently treated him for his knees, back, and legs.  After securing any necessary releases, the AOJ should request any relevant records.  If any requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.
2. Obtain VA treatment records dating from May 2013 to the present.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

3. Return the claims file to the VA clinician who provided the May 2017 VA opinion.  If that clinician is not available, send the claims file to another clinician for review.  If an additional examination is deemed necessary to respond to the questions presented, one should be scheduled.  After reviewing the claims file, the clinician should respond to the following:

a. Does the Veteran have a left leg disability other than the service-connected calcaneal spurs, plantar fasciitis, and the knee disorders identified on the March 2016 VA examination report?

In doing so, the clinician should note that the term "current" means occurring at any time during the pendency of the Veteran's claim; i.e., from September 2003 onward.  The disorder need not be present at the time of the claims file review; rather it is sufficient if it previously existed during the pendency of the claim and then resolved prior to the review.

b. With respect to the Veteran's low back, bilateral knee, and left leg (if found) disorders, the clinician should opine as to whether it is at least as likely as not (50 percent probability or greater) that the disorder was caused by a service-connected foot disability.  Please explain why or why not.  

c. If not caused by a service-connected foot disability, is it at least as likely as not that the low back, bilateral knee, or left leg (if found) disorder has been permanently worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by the service-connected foot disability?  Please explain why or why not.

d. If the low back, bilateral knee, or left leg (if found) disorder has been permanently worsened beyond normal progression (aggravated) by a service-connected foot disability, the clinician should attempt to quantify the degree of aggravation beyond the baseline level of the low back, bilateral knee, or left leg disorder that is attributed to the service-connected foot disability.

In answering questions (b)-(d), the clinician is invited to comment on the following: 

*   The July 2016 VA examination report noting that the Veteran developed a compensatory gait as a protective response due to his chronic bilateral heel pain.

*   The Veteran's lay statements including his March 2009 correspondence discussing the functional impairments associated with his service connected and non-service connected disabilities.

*   Dr. C.'s opinion that the Veteran's bilateral foot disabilities cause an abnormal gait which in turn causes knee and pelvic rotation resulting in abnormal pressure to his back.  See June 2008 Calhoun Chiropractic Correspondence.  

*   Dr. C.'s statement that the Veteran's foot subluxation led to "moderate permanent partial disability."  See April 2010 Calhoun Chiropractic Correspondence; see also January 2011 correspondence.  

A rationale for any opinions expressed should be      set forth.  If the clinician cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.)

4. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits   sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).



_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




